Motion by the defendant, Charles W. Fulton, to remove these actions for slander and slander of title from "the municipal court of the city of High Point," where they were instituted, to the Superior Court of Surry County for trial on the grounds of convenience of witnesses and to promote the ends of justice, which motion was denied in the court of first instance and judgment affirmed on appeal to the Superior Court of Guilford County.
From the order of the Superior Court affirming the judgment of the municipal court the said defendant appeals, assigning errors. *Page 85 
It is not conceded that the judge of "the municipal court of the city of High Point" has the power to remove a cause from said municipal court to the Superior Court of a county other than Guilford for trial, but even if it were (which question is not presented and therefore not decided), still the motion to remove, on the grounds stated, "for the convenience of witnesses and to promote the ends of justice," C. S., 470, rests in the sound discretion of the trial court, and is not reviewable on appeal in the absence of abuse of such discretion. Power Co. v. Klutz, 196 N.C. 358, and cases cited.
Affirmed.